Citation Nr: 0534767	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  03-15 148A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased initial evaluation for 
diabetes mellitus, currently evaluated as 20 percent 
disabling.

2.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Donovan, Law Clerk



INTRODUCTION

The veteran served on active duty from July 1966 to June 
1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Togus, Maine Regional 
Office (RO) which granted service connection for diabetes 
mellitus type II with an evaluation of 20 percent and denied 
service connection for hypertension.  

During the pendency of the appeal the veteran's claims file 
was transferred to the Buffalo, New York RO, which certified 
the case for appellate review.    


FINDINGS OF FACT

1. VA has complied with its notification and assistance 
requirements under the laws and has obtained and developed 
all the evidence that is necessary for an equitable 
disposition of the veteran's claims.

2.  The veteran's diabetes mellitus is treated with oral 
hypoglycemic agents, insulin, and a restricted diet. 

3.  There is no competent evidence that hypertension is the 
proximate result of, or was aggravated by, active service or 
his service-connected diabetes mellitus, nor may a causal 
relationship to active service be presumed.   


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 
percent for the veteran's diabetes mellitus have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.321, 4.119, Diagnostic Code 7913 (2005).  

2.  Hypertension was not incurred in or aggravated by active 
military service, nor may it be presumed to have been, and 
was not the result of or aggravated by diabetes mellitus.  
38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

A.  The duty to notify

The VCAA requires that VA inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and VA must 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112, 120-121 (2004); 38 C.F.R. § 3.159(b)(1) (2005).  

With regard to element (1), the RO sent the veteran a VCAA 
notice letter in May 2001 regarding his service connection 
claim.  While one of the benefits that the veteran is seeking 
on appeal is an initial rating higher than 20 percent for 
diabetes mellitus, the advice that VA gave to the veteran in 
May 2001 in regard to his service connection claim is 
considered adequate VCAA notice, as the new issue is clearly 
a downstream issue.  (VA's Office of General Counsel (GC) has 
held that, if, in response to notice of a decision on a claim 
for which VA has already provided notice pursuant to 38 
U.S.C.A. § 5103(a), VA receives a notice of disagreement that 
raises a new, "downstream" issue, i.e., a higher initial 
rating, VA is not required to provide 38 U.S.C.A. § 5103(a) 
notice with respect to that new issue).  VAOPGCPREC 8-2003.

The above notwithstanding, the RO sent to the veteran yet 
another VCAA letter, in March 2003.  While this letter did 
not specifically address what type of information and 
evidence was necessary to grant an increased initial 
evaluation, the veteran was given specific notice of what 
evidence was lacking and why both his increased initial 
evaluation and service connection claims remained denied in 
the November 2002 statement of the case (SOC) and the May 
2003 supplemental SOC (SSOC).  Thus, the veteran was 
adequately informed of the type of information and evidence 
necessary to grant his claims.  

With regard to elements (2) and (3), the May 2001 and March 
2003 VCAA letters notified the veteran of his and VA's 
respective responsibilities for obtaining information and 
evidence under the VCAA.  Specifically, these letters 
explained that VA would help the veteran get such things as 
medical records or records held by other Federal agencies, 
but that he was nevertheless responsible for providing any 
necessary releases and enough information about the records 
to enable VA to request them from the person or agency that 
had them.  

With respect to element (4), the United States Court of 
Appeals for Veterans Claims (Court) has held that failure to 
tell a claimant to submit relevant evidence in the claimant's 
possession was generally not prejudicial.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The May 2001 VCAA letter specifically informed the veteran 
that he could obtain and furnish any medical evidence he 
believed might support his claim.  The March 2003 VCAA letter 
also informed the veteran that it would be necessary to 
submit evidence and informed him where and when to send such 
evidence.  In addition, VA provided notice of the fourth 
element of the duty to notify by including the language of 
38 C.F.R. § 3.159(b) in the Pertinent Laws; Regulations; 
Rating Schedule Provisions section of the November 2002 SOC.  
The letters, together with the SOC, show that the veteran was 
adequately advised to submit evidence pertinent to his claims 
for an increased initial evaluation and service connection.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. At 119-120.  Some notice in this 
case was provided after the initial AOJ decision.  The Court 
has held that such delayed notice is generally not 
prejudicial to a claimant.  Short Bear v. Nicholson, No. 03-
2145 (U.S. Vet. App. Aug. 31, 2005); Mayfield v. Nicholson.  

There has been no showing of prejudice from the delayed 
notice in this case.  The veteran had the opportunity to 
provide evidence or information to the RO after the notice 
was provided, and before it reached the Board.  Thus, the 
veteran has received all required notice.

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4) (2005).

VA has associated the veteran's service medical records and 
service personnel records with the claims file.  Outpatient 
treatment reports have also been associated with the claims 
file.  

The veteran was afforded VA examinations specifically 
evaluating his diabetes mellitus and hypertension in January 
2002 and April 2003.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.



II.  Factual Background

Service medical records are silent for complaints or 
diagnoses of diabetes mellitus or hypertension.  The veteran 
stated in his claim that the onset of his diabetes mellitus 
was in July 1993.  Private treatment records from November 
1994 to March 2001 show continuing treatment for diabetes 
mellitus and hypertension.  During this period the veteran 
treated his diabetes mellitus with oral hypoglycemic agents 
and diet, and repeatedly refused insulin treatment.  None of 
the treatment reports relate the hypertension to diabetes 
mellitus and, in fact, in a January 1999 treatment report, 
Dr. S. states, "the only complications related to the 
diabetes include the macrovascular complications of the 
peripheral neuropathy."  

The veteran underwent a VA examination in January 2002 to 
evaluate his condition.  The VA examiner noted that the 
veteran had no cardiac symptoms related to his diabetes 
mellitus, but did have neurological symptoms in the form of 
paresthesias of the feet and fingertips.  The veteran also 
reported taking Glipizide, Glucophage, and Actos and using an 
ADA diet to treat his diabetes mellitus.  

The diagnosis was type II diabetes mellitus, poorly 
controlled, with associated peripheral neuropathy secondary 
to diabetes.  (service connection has been granted for 
peripheral neuropathy in the right and left hands and right 
and left feet).  The VA examiner added that the hypertension 
was not related to diabetes because diabetes is not "a 
causative etiology for hypertension."

Treatment reports from Brighton Consulting from September to 
November 2002, again show treatment for diabetes mellitus 
with oral hypoglycemic agents and diet, and diagnoses of 
hypertension, but no opinion attributing the hypertension to 
the diabetes.  

The veteran underwent a second VA examination in April 2003.  
The examiner again noted that the veteran was controlling his 
diabetes mellitus with oral hypoglycemic agents and that he 
saw his doctor every 3 months for diabetic control.  The 
diagnosis was diabetes mellitus type II, presumably secondary 
to Agent Orange.  The examiner noted that the onset of 
diabetes mellitus was also "promoted" by dysmetabolic 
syndrome.  He noted that the veteran was obese and had 
hypertension and hyperlipidemia.  He added that part of the 
diabetes mellitus might be aggravated by the dysmetabolic 
syndrome and that the hypertension was related to the 
dysmetabolic syndrome, as hyperinsulinemia and obesity 
promote hypertension.  Therefore, he concluded that the 
hypertension was related to the diabetes mellitus.  

Outpatient treatment reports from October through December 
2003 and a letter from the veteran's doctor dated in June 
2004 indicate that the veteran began using insulin to treat 
his diabetes mellitus.    


III.  Legal Analysis

A.  Increased Initial Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2005).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The Court has noted that there is a distinction between a 
claim based on the veteran's dissatisfaction with the initial 
rating (a claim for an original rating) and a claim for an 
increased rating.  It also indicated that in the case of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

The veteran's diabetes mellitus is currently evaluated as 20 
percent disabling under Diagnostic Code 7913 as requiring 
insulin and restricted diet, or; oral hypoglycemic agent and 
restricted diet.  38 C.F.R. § 4.119, Diagnostic Code 7913.  A 
higher evaluation of 40 percent is available for diabetes 
mellitus requiring insulin, restricted diet, and regulation 
of activities.  The veteran's outpatient treatment records 
and VA examinations indicate that his diabetes mellitus has 
been consistently treated with restricted diet and, until 
October 2003 when the record reflects that he began using 
insulin, hypoglycemic agents.  There is no evidence of 
regulation of activities being used to treat his diabetes 
mellitus.  Although the veteran has begun using insulin, this 
is contemplated in the 20 percent evaluation and does not 
warrant an increase.  Thus, in the absence of the requirement 
of regulation of activities, the veteran is not entitled to 
an increased initial evaluation of his diabetes mellitus.  

Since this claim deals with the rating assigned following the 
original claim for service connection, consideration has been 
given to the question of whether "staged rating" as 
addressed by the Court in Fenderson, would be in order.  The 
Board finds that the 20 percent evaluation properly reflects 
the highest level of the veteran's diabetes mellitus since 
the grant of service connection.  

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  

The veteran's diabetes mellitus has not required any, let 
alone frequent, periods of hospitalization.  While the 
veteran has been unable to maintain employment due to 
peripheral neuropathy resulting from his diabetes mellitus, 
the Board finds that an extraschedular evaluation for the 
diabetes mellitus is not warranted because entitlement to 
individual unemployability was established by rating decision 
in August 2004.  Therefore, contemplation of interference 
with employability has already been contemplated and referral 
for consideration of an extraschedular evaluation is not 
warranted.  38 C.F.R. § 3.321(b)(1).  

As the preponderance of the evidence is against the claim for 
an increased initial evaluation, the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).  

B.  Service Connection

Service connection will be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury or disease during such service.  38 U.S.C.A. § 1110, 
38 C.F.R. § 3.303.  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, established that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, proof of direct service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus, or link, between the 
current disability and the in-service disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

While the veteran has a current diagnosis of hypertension, 
and has thus satisfied the first element of a direct service 
connection claim, there is no evidence of hypertension in 
service or any medical evidence of a link between 
hypertension and an in-service disease or injury.  Therefore, 
the evidence is against the grant of service connection for 
hypertension on a direct basis.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  

Service connection for certain chronic disabilities, 
including hypertension, may be established on a presumptive 
basis by a showing that the disability manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307, 3.309.  There is no record of diagnosis of 
hypertension until November 1994, 25 years after service.  
Thus, entitlement to service connection for hypertension on a 
presumptive basis must be denied.    

Secondary service connection is available for disabilities 
that are proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310.  When 
aggravation of a non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, a veteran shall be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  The Court has held that the 
term "disability" as used in 38 U.S.C.A. §§ 1110, 1131 
should refer to "any additional impairment of earning 
capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition."  Allen at 448.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

The veteran has asserted that his hypertension is related to 
his service-connected diabetes mellitus.  As a layperson the 
veteran would not be competent to express an opinion as to 
medical causation of his hypertension, as he has not claimed, 
nor shown, that he is a medical expert, capable of rendering 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The Board notes that while outpatient treatment reports show 
continuing treatment for both hypertension and diabetes 
mellitus, none of these reports attribute the hypertension to 
the diabetes mellitus.  Additionally, at the January 2002 VA 
examination the examiner specifically stated that 
hypertension was not related to diabetes because diabetes is 
not a causative etiology for hypertension.  

At the April 2003 VA examination, the examiner stated that 
the hypertension was "related" to diabetes mellitus, 
however, a careful reading of the diagnosis reveals that the 
examiner did not opine that hypertension was the proximate 
result of, or aggravated by, diabetes mellitus; but rather 
resulted from dysmetabolic syndrome.  Because the examiner 
opined that the same dysmetabolic syndrome had also 
"promoted" the onset of diabetes mellitus, he concluded 
that the diabetes mellitus and hypertension were related.  
Service connection, however, has not been established for 
dysmetabolic syndrome, and there is no evidence linking that 
syndrome to service.

Service connection was established for diabetes on the basis 
that it was the result of herbicide exposure in service.  The 
examiner did not link the hypertension to such exposure.  The 
Board is left with a record containing no competent evidence 
that hypertension is the result of a disease or injury in 
service, or that it was proximately due to, or aggravated by 
diabetes.

The preponderance of the evidence is against the claim for 
service connection and the benefit-of-the-doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).  








							(CONTINUED ON NEXT PAGE
ORDER

Entitlement to an increased initial evaluation for diabetes 
mellitus, currently evaluated as 20 percent disabling, is 
denied.

Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus, is denied.  


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


